                    IN THE UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF KANSAS

In Re:

CAH ACQUISITION COMPANY # 5, LLC,                              Case Number 19-10359-11 (REN)
d/b/a HILLSBORO COMMUNITY HOSPITAL,

                      Debtor.


TRUSTEE’S MOTION TO SHORTEN OBJECTION DEADLINE AND LIMIT NOTICE


         COMES NOW Chapter 11 Trustee Brent King (the “Trustee”), by and through counsel,

Patricia E. Hamilton and Wesley F. Smith of Stevens & Brand, LLP, and for his Motion to

Shorten Objection Deadline and Limit Notice pursuant to 11 U.S.C. §§ 102(a)(1), 105(a), Fed. R.

Bank. P. Rule 2002(i), (m), and 9007, states and alleges as follows:


         1.    On March 13, 2019 (the "Filing Date"), Cohesive Healthcare Management +

Consulting, LLC ("Cohesive"), in its capacity as court-appointed receiver, filed a Voluntary

Petition for CAH Acquisition Company #5, LLC (the "Debtor"), under Chapter 11 of Title 11 of

the Bankruptcy Code in the United States Bankruptcy Court for the District of Kansas (the

"Bankruptcy Court").

         2.    On March 26, 2019, the Bankruptcy Court appointed the Trustee as the Chapter

11 Trustee for the Debtor pursuant to § 1104(a) of the Bankruptcy Code.

         3.    The United States Trustee appointed an official Committee of Unsecured

Creditors on July 9, 2019 (Doc. 151).

         4.    Prior to the Commencement Date, the Debtor owned and operated the Hillsboro

Community Hospital, a critical access hospital located in Hillsboro, Kansas (the "Hospital").

         5.    On February 18, 2020, the Trustee filed his Second Application to Employ

Accountant (Doc. 286) (the “Application”), requesting authority to hire accounting firm


                Case 19-10359       Doc# 287      Filed 02/18/20       Page 1 of 3
IN THE U.S. BANKRUPTCY COURT, DISTRICT OF KANSAS
In Re: CAH Acquisition Company #5, LLC, Debtor ~ Case No. 19-10359-11 (REN)
Motion to Limit Notice & Shorten Objection Deadline
Page 2 of 3




BT&Co., P.A. (“BT&Co.”) for the purpose of preparing amended employee W-2s for the first

two pay periods of 2019.

          6.    It is necessary for BT&Co. to begin work as soon as possible so the Hospital

employees can be provided with amended W-2s to timely file their income tax returns.

          7.    The Trustee requests that the notice and objection deadline on the Application be

shortened to seven (7) days, or until February 26, 2020, at 5:00 PM.

          8.    If objections are filed, the Trustee requests that the Court hold a Hearing on the

Application on March 11, 2020, at 10:30 AM in the Wichita Division of U.S. Bankruptcy Court

located at 401 N. Market Street, Courtroom 150, Wichita, Kansas 67202.

          9.    Additionally, the Bankruptcy Code provides that all notice and hearing

requirements shall be construed as mandating "such notice as is appropriate in the particular

circumstances." 11 U.S.C. § 102(1)(A). In addition, 11 U.S.C. §105(a) provides that this Court

has the authority to issue any order that is necessary or appropriate to carry out the purpose and

intent of the Bankruptcy Code. Further, Rule 2002(m) empowers this Court to enter orders

designating matters in respect to which, and the entities to whom, notices shall be sent.

          10.   This case has more than 400 creditors, employees, utility providers, taxing

authorities, vendors, and other parties to whom notice is traditionally sent. Service of the

Application on that many entities is not necessary, as most smaller creditors and parties in

interest have no interest in these matters, and will impose a dramatic burden on the Trustee and

Estate.

          11.   Moreover, the funds with which to pay professional fees in this case are subject to

the claims of the Debtor’s main secured creditor, Bank of Hays.



                                                      2
                  Case 19-10359         Doc# 287          Filed 02/18/20      Page 2 of 3
IN THE U.S. BANKRUPTCY COURT, DISTRICT OF KANSAS
In Re: CAH Acquisition Company #5, LLC, Debtor ~ Case No. 19-10359-11 (REN)
Motion to Limit Notice & Shorten Objection Deadline
Page 3 of 3




        12.     To alleviate this burden and expense, the Trustee proposes service of the

Application as required by the Bankruptcy Code and Rules be served electronically only to all

parties who receive notice via the Court’s CM/ECF noticing system.

        13.     The relief requested herein is necessary to allow effective administration of this

case.

        14.     The relief being requested herein is not adverse to the interest of any creditors or

other interested parties involved.


        WHEREFORE, the Trustee respectfully requests that the Court enter an Order granting

this Motion, and such other and further relief as the Court deems fair, just, and equitable.


                                                  Respectfully Submitted,

                                                  STEVENS & BRAND, LLP



                                                  By: s/ Patricia E. Hamilton
                                                  PATRICIA E. HAMILTON, #13263
                                                  WESLEY F. SMITH, #18517
                                                  4848 S.W. 21st Street, Suite 201
                                                  Topeka, Kansas 66604
                                                  Telephone ~ (785) 408-8000
                                                  E-Mail ~ PHamilton@StevensBrand.com
                                                  E-Mail ~ WSmith@StevensBrand.com
                                                  Counsel for Chapter 11 Trustee Brent King




                                                      3
                  Case 19-10359         Doc# 287          Filed 02/18/20      Page 3 of 3
